Citation Nr: 1216565	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  95-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse, to include as secondary to service-connected fibromyalgia, for accrued benefits purposes.

2.  Entitlement to service connection for peptic ulcer disease for accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to February 1974.  The appellant is her surviving son.

These matters come before the Board of Veterans' Appeals (Board) based on a referral issued in an April 2011 Board decision.  At that time, the Board noted that the issues of entitlement to service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain; entitlement to service connection for mitral valve prolapse; and entitlement to service connection for peptic ulcer disease had been subject to an earlier remand in 2006.  Unfortunately, while these claims were being processed, the Veteran passed away in October 2006.  In October 2006, the Veteran's spouse submitted a claim for any accrued benefits that may be due.  In a February 2008 rating decision, the claim for entitlement to service connection for viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain for accrued benefits purposes was denied.  The claims for entitlement to service connection for mitral valve prolapse and peptic ulcer disease for accrued benefits purposes had yet to be addressed.  As such, the issues of entitlement to service connection for mitral valve prolapse and peptic ulcer disease for accrued benefits purposes were noted in the April 2011 Board decision as having been raised by the record, and, therefore, they were referred to the agency of original jurisdiction (AOJ) for appropriate action.  

Upon remand, the RO did not issue a rating decision with regard to these claims.  Instead, the RO issued the Veteran's spouse a May 2011 supplemental statement of the case (SSOC), which addressed these issues.  In an October 2011 remand, the Board noted that these claims for accrued benefits were not properly appealed, as a rating decision was not issued with regard to these claims for accrued benefits.  Additionally, it was noted in this remand that the Veteran's spouse unfortunately passed away on January 21, 2010.  However, for the reasons discussed in detail in the October 2011 remand, including the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), and the son's status as a helpless child, the Board accepted the RO's determination that the Veteran's son could be substituted as the appellant in this case and that the aforementioned issues should be considered as being on appeal.  


FINDINGS OF FACT

1.  Claims for entitlement to service connection for peptic ulcer disease and mitral valve prolapse were pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after her death.

2.  A mitral valve prolapse is not shown by the most probative and credible evidence of record to be etiologically related to a disease, injury, or event in service, to include a service-connected disability, and was not shown to have been manifested within a year of service.

3.  Resolving doubt in favor of the appellant, peptic ulcer disease is shown to have manifested to a compensable degree within one year of the Veteran's discharge from active duty.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, mitral valve prolapse was not incurred in or aggravated by service, is not proximately due to or the result of any service-connected disability, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 (2011).

2.  For purposes of accrued benefits, service connection for peptic ulcer disease is warranted.  See 38 U.S.C.A. § 1110, 1112, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim for service connection for peptic ulcer disease for accrued benefits purposes, the benefit sought on appeal has been granted in full, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the claim for service connection for mitral valve prolapse for accrued benefits purposes, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

An October 2011 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the appellant as relating to this claim have been obtained, to the extent possible.  The Board notes that, over the years, there has been concern that some of the Veteran's service treatment records were not associated with the claims file.  However, in the November 2003 and the February 2006 Board determinations, it was noted that the Veteran's clinical records from the Army Hospital at Fort Polk pertaining to her claims were associated with the claims file.  On review of the claims file, the Board notes that the Veteran's service treatment records contain records documenting the Veteran's hospitalization in service at Fort Polk, as well as outpatient treatment records from this facility.  There is no indication that these service treatment records are not complete or that further development would yield additional records.  Moreover, the appellant has not argued that the record is incomplete in anyway.  As such, the Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  However, with regard to claims for service connection for accrued benefits purposes, the Board notes that applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  As claims for accrued benefits must be adjudicated based on the evidence on file on the date of the Veteran's death, the Board has no obligation, or authority, to obtain new medical evidence in the form of a VA opinion.  As such, the Board will proceed to adjudicate the Veteran's claim for service connection for mitral valve prolapse for accrued benefits purposes without a VA medical opinion on the matter.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. §3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include peptic ulcers, endocarditis, myocarditis, and cardiovascular-renal disease, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

1.  Entitlement to service connection for mitral valve prolapse, to include as secondary to service-connected fibromyalgia, for accrued benefits purposes.

Applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2010).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The issue of entitlement to service connection for mitral valve prolapse was remanded by the Board for further development in February 2006.  The Veteran died on October [redacted], 2006, before the claim could be properly adjudicated.  On November 14, 2006, the Veteran's surviving spouse submitted a claim for any accrued benefits.  As discussed above and in the October 2011 Board remand, the Veteran's son has been substituted as the appellant with regard to the claims on appeal.  Therefore, as the Veteran had a claim for service connection for mitral valve prolapse pending at the time of her death and a claim for accrued benefits was submitted within one year of her death, the Board will consider the merits of the claim based on the evidence of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2011).

As noted above, entitlement to accrued benefits is determined based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011).  As the Veteran died on October [redacted], 2006, evidence which was not of record or constructively of record at that time may not be considered in the adjudication of the appellant's claim for accrued benefits.  For example, a February 2008 VA opinion was clearly not in the file or constructively of record at the time of the Veteran's death.  Therefore, this evidence may not be considered in the adjudication of the appellant's claim for accrued benefits.    

The Board notes that the Veteran asserted at the June 1996 hearing that she was diagnosed with mitral valve prolapse in 1977 but that she had been having problems since she caught a virus during service.  She asserted that she began having chest pain problems while she was hospitalized for this virus during service.  Alternatively, it appears that the Veteran suggested throughout the processing of this claim that her mitral valve prolapse could be related to her service-connected fibromyalgia.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of mitral valve prolapse or chest pains. 

In a May 1975 private medical record, an x-ray of the Veteran's chest was normal.  In May 1978, the Veteran was noted as having an abnormal ECG.  In a January 1980 private medical record, the Veteran was noted as having mitral prolapse sydrome.  It was noted that she had been having problems relating to her cardiovascular system for the last 2 years.  In a separate January 1980 private medical record, it was noted that the Veteran reported a history of having recurring anterior chest pain associated with palpitations for the past 1-2 years.  In an October 1981 Report of Medical Examination, the Veteran was noted as having evidence of cardiac enlargement.  

In a May 1995 private medical record from Rapid City Regional Hospital, it was noted that the Veteran has had a history of a prolapsed mitral valve since 1977.  In an October 1995 private medical record, the Veteran was noted as having a history of a prolapsed mitral valve.  In November 2002, the Veteran underwent a VA examination, in which it was noted that she recalled being seen in the 1980's at Scott White for problems with mitral valve prolapse.  In an April 2004 VA treatment record, the Veteran was noted as having a mitral valve prolapse with a normal EKG in July 1998.  She also noted as having a history of mitral valve prolapse in a September 2006 VA treatment record. 

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated endocarditis, myocarditis, and cardiovascular-renal disease to a compensable degree within one year of discharge from active duty.  As such, service connection cannot be granted on a presumptive basis.  

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the Veteran's service treatment records do not reflect that she had mitral valve prolapse or chest pains during service.  Moreover, the claims file contains no objective medical evidence or opinions linking a post-service diagnosis of mitral valve prolapse to service.  Therefore, service connection cannot be granted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary basis, there is no objective medical evidence of record reflecting that the Veteran had mitral valve prolapse that was caused or aggravated by her service-connected fibromyalgia.  As such, service connection cannot be established on a secondary basis.    

The Board acknowledges that the Veteran served as a nurse during active duty and worked as a nurse after service.  As such, the Board recognizes that the Veteran's military occupational specialty and post-service occupation suggest that she had some level of medical knowledge.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, there is no indication in the record that the Veteran had any specialized knowledge with regard to fibromyalgia or cardiac disabilities.  Although she had some medical training, as noted, the Veteran's contentions were very general in nature, and her assertions were not put forth with any specialized medical knowledge or general medical principles offered in support her argument.  The Board finds the absence of any such rationale to be significant given the complex nature of the questions involved, the lack of diagnostic evidence of mitral valve prolapse in service, and the lack of any other medical evidence or clinical findings of record that relate the Veteran's mitral valve prolapse to fibromyalgia or to her active duty service.  In essence, the Board finds that her assertions are clearly so speculative on their face as to not constitute competent evidence of a relationship to service or a service-connected disability, despite her medical training. 

Furthermore, when the claimed mitral valve prolapsed was first noted in the record in January 1980, it was also noted that she had been having cardiac difficulty for only the past two years, which is consistent with the abnormal ECG in 1978.  This date of onset is also consistent with a similar history related in a separate 1980 record.  A 1995 record notes a date of mitral valve prolapsed since 1977, which is still three years after separation.  The Board finds these more contemporaneous references to her history to be the most credible evidence as to the date of onset of the disorder, and far more persuasive than her speculative assertions offered decades later in support of a claim for benefits.  For these reasons, the Board finds the Veteran's general contentions of a relationship to service to be outweighed by the clinical evidence of record, which places the onset of the claimed disability several years after service and offers no other suggestion of such a link to service. 

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of service connection for mitral valve prolapse, to include as secondary to service-connected fibromyalgia, for accrued benefits purposes must be denied on direct, secondary, and presumptive bases.  See 38 U.S.C.A §5107 (West 2002).

2.  Entitlement to service connection for peptic ulcer disease for accrued benefits purposes.

The issue of entitlement to service connection for peptic ulcer disease was remanded by the Board for further development in February 2006.  The Veteran died on October [redacted], 2006, before the claim could be properly adjudicated.  On November 14, 2006, the Veteran's surviving spouse submitted a claim for any accrued benefits.  As discussed above and in the October 2011 remand, the Veteran's son has been substituted as the appellant with regard to the claims on appeal.  Therefore, as the Veteran had a claim for service connection for peptic ulcer disease pending at the time of her death and a claim for accrued benefits was submitted within one year of her death, the Board will consider the merits of the claim based on the evidence of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2011).

As noted above, evidence not of record or constructively of record as of October [redacted], 2006, the date of the Veteran's death, may not be considered in the adjudication of the appellant's claim for accrued benefits.

The Board notes that the Veteran asserted at a June 1996 hearing that she sought treatment for a peptic ulcer or peptic ulcer disease within 1 year of discharge from active duty service. 

In an October 1968 Report of Medical History, the Veteran reported having stomach, liver, or intestinal trouble.  A November 1968 radiographic report revealed a negative upper gastrointestinal series.  In an April 1972 service treatment record, the Veteran reported stomach cramps and was noted as having a long history of abdominal pain.  Also, in April 1972, the Veteran was noted as having "? Spastic colon syndrome."  In November 1972, the Veteran was noted as having abdominal cramps and nausea.  In a February 1974 Report of Medical History, the Veteran reported having stomach, liver, or intestinal problems. 

Post-service, the claims file contains a May 1975 private medical record from St. Frances Cabrini Hospital, in which it was noted that the Veteran reported that she had an onset of aching right upper quadrant pain in October 1974 and that, in November 1974, an upper GI series showed a small peptic ulcer.  The Veteran was diagnosed at this time with peptic gastritis and mucous colitis, mild.  In an October 1981 Report of Medical History, the Veteran was noted as having a history of active peptic (duodenal) ulcer.  In a December 1995 VA examination report, the Veteran was diagnosed with peptic ulcer disease.  More recently, the Veteran was noted in an August 2004 VA treatment record as having a history of peptic ulcer disease.

As noted above, a peptic ulcer may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The Board notes that Diagnostic Code 7305 evaluates ulcer, duodenal.  Under this diagnostic code, a 10 percent rating is for application when there is mild symptomatology evidenced by recurring symptoms once or twice yearly.   

The Board notes that the Veteran reported having stomach, liver, or intestinal trouble on an October 1968 Report of Medical History.  However, a November 1968 radiographic report revealed a negative upper gastrointestinal series, and there is no other clinical evidence of record indicating that the Veteran had a peptic ulcer prior to her active duty service.  As such, the Board is presumed to be in sound condition in this regard prior to her entrance into active service. 

Post-service, the aforementioned May 1975 private medical record from St. Frances Cabrini Hospital reflects that the Veteran had an onset of aching right upper quadrant pain in October 1974.  It was noted that this pain was associated occasionally with nausea and that this nausea lasted 2 to 3 weeks occurring 4 to 5 times altogether.  It was noted that the Veteran reported that she had an upper GI series in November 1974, which she said showed a small peptic ulcer.  She was treated with Librax, antacids, and bland diets, which relieved her symptoms somewhat but she continued to have the right upper quadrant pain.  The examiner noted that the initial impression was upper abdominal pain, possibly due to peptic ulcer.  The examiner noted the Veteran's final diagnosis at this time as peptic gastritis and mucous colitis, mild.  

The Board acknowledges that the May 1975 private medical record reflects a report from the Veteran that she was diagnosed with a peptic ulcer in November 1974, as opposed to a confirmed diagnosis of a peptic ulcer at that time.  However, the Board again notes that the Veteran's in-service and post-service occupation was a nurse.  Additionally, the Veteran reported the results of her previous November 1974 testing to a medical professional during the course of treatment nearly 20 years prior to the filing of her claim for peptic ulcer disease.  There is no indication whatsoever that her reports as to her medical history would not have been credible or that she was not competent to relay such reports, particularly given her status as a nurse.  Therefore, the Board finds that the Veteran was competent and credible to relay having been diagnosed with a peptic ulcer 6 months prior.  Moreover, the May 1975 physician did not question her reports, and he indicated that her symptoms could possibly be due to a peptic ulcer.  While the physician ultimately diagnosed the Veteran with peptic gastritis in May 1975, he gave no indication that he suspected she could not have had a peptic ulcer 6 months earlier.    

With regard to whether the Veteran's symptoms were manifest to a compensable degree, as noted above, it was recorded in the May 1975 private medical record that the Veteran reported symptoms lasting 2 to 3 weeks occurring 4 to 5 times altogether.  Therefore, the Board finds that the Veteran met the criteria for a 10 percent rating under Diagnostic Code 7305 within 1 year of her February 1974 discharge from service.  

More recently, the Veteran was specifically noted in the December 1995 VA examination report as having peptic ulcer disease.  The Board notes that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The claims file reflects that the Veteran filed her peptic ulcer disease claim in May 1995.  

Therefore, as the claims file contains contemporaneous medical evidence suggesting that the Veteran had a diagnosis of a peptic ulcer within 1 year of her discharge from military service with symptoms manifesting to a compensable degree, and the claims file contains medical evidence diagnosing the Veteran with peptic ulcer disease during the pendency of this claim, the Board finds there is at least an approximate balance of positive and negative evidence so as to warrant a grant of service connection for peptic ulcer disease for accrued benefits purposes.  

As such, the Board will resolve all reasonable doubt in favor of the appellant and grant the claim for service connection for peptic ulcer disease for accrued benefits purposes.



ORDER

Entitlement to service connection for mitral valve prolapse, to include as secondary to service-connected fibromyalgia, for accrued benefits purposes is denied.

Entitlement to service connection for peptic ulcer disease for accrued benefits purposes is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


